

Exhibit 10.3
WHIRLPOOL CORPORATION
2018 Omnibus Stock and Incentive Plan
Strategic Excellence Program
Restricted Stock Unit Award Document

--------------------------------------------------------------------------------



1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
Restricted Stock Unit Award (the “Award”) pursuant to the Strategic Excellence
Program under the Company’s 2018 Omnibus Stock and Incentive Plan (the “Omnibus
Plan”).


2. The number of Restricted Stock Units provided by the Award and the applicable
Vesting Period(s) are set forth in your Grant Summary. Your Award shall vest
provided you remain continuously employed by the Company or its subsidiaries
during the Vesting Period(s). All vested amounts shall be paid by the Company in
shares of common stock, on a one-for-one basis for each restricted stock unit,
subject to applicable tax withholding, as soon as administratively feasible
following the applicable vesting date but in any event by the later of (i) the
end of the year in which the applicable vesting date occurs and (ii) 2.5 months
after the applicable vesting date.


3. If you cease to be employed by the Company or any of its subsidiaries due to
Retirement (as defined in the Appendix), termination with the consent of the
Committee, termination by the Company or any of its subsidiaries due to
Disability (as defined in the Appendix), or death prior to the expiration of the
Vesting Period, all restricted stock units subject to the Award shall
immediately vest. All amounts vesting pursuant to this paragraph shall be paid
by the Company in shares of common stock, on a one-for-one basis for each
restricted stock unit, subject to applicable tax withholding, as soon as
administratively feasible following such termination of service but in any event
by the later of (i) the end of the year in which you terminate service and (ii)
2.5 months after the date you terminate service.


4. The terms of Section 10 of the Omnibus Plan shall apply to the Award. In
addition, for purposes of Section 10.2(a) of the Plan, you will only be entitled
to the accelerated vesting contemplated thereunder in connection with a
termination of employment within 24 months following a Change in Control if such
termination of employment is by the Company (or its successor) without Cause or
by you for Good Reason, each as defined in the Appendix. Upon vesting pursuant
to this provision, your Award shall be paid by the Company (or its successor),
subject to applicable withholding, as soon as administratively feasible
following such termination of employment (but in any event no later than 60 days
following such termination of employment). Notwithstanding the foregoing, if the
Award is not effectively assumed or continued by the surviving or acquiring
corporation in such Change in Control (as determined by the Committee prior to
the date of the Change in Control in accordance with Section 10.2(b) of the
Omnibus Plan), then the Award shall vest in accordance with Section 10.2(b) and
the vested Award shall be distributed within thirty (30) days of such Change in
Control; provided, however, if the Change in Control was not a “change in
control event” within the meaning of Section 409A of the Code or to the extent
distribution would be impermissible under Section 409A of the Code, then the
vested Award shall be settled upon the earlier to occur of (i) the normal
vesting dates under this Award and (ii) your termination of service.


5. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than as provided above with respect to Retirement, Disability,
death, Change in Control or with the consent of the Committee prior to the
completion of the Vesting Period, the Award shall be forfeited and you shall not
be entitled to any payment of any kind whatsoever under the Award.


6. Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale







--------------------------------------------------------------------------------




of shares acquired pursuant to the payment of shares under the Award and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
Award to reduce or eliminate your liability for Tax-Related Items.


You authorize the Company and/or the Employer to withhold shares that would
otherwise be delivered under this Award to satisfy all applicable Tax-Related
Items legally payable by you with respect to this Award. Finally, you shall pay
to the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold as a result of your participation in
the Omnibus Plan that cannot be satisfied by the means previously described.
Subject to Section 409A of the Code, the Company may refuse to deliver any
Company common stock if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section.


7. By accepting the Award, you acknowledge that:


(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;


(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;


(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;


(iv) in the event that you are not an employee of the Company, the Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(v) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of such awards, even
if such awards have been granted repeatedly in the past, and all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;


(vi) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;


(vii) the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) issuable under
the Award until the Award has vested and is settled by issuance of such shares
of common stock to you; and


(viii) the attempted transfer or other disposition of the Award shall be void
and shall nullify your Award, resulting in the cancellation of the Award by the
Company.


8. No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.


In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor


2





--------------------------------------------------------------------------------




laws), your right to payment under the Award after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law. The Board
and Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Award.


9. You may be required to repay the Award or forfeit the Award, (i) if you are
terminated by or otherwise leave employment with the Employer within two years
following the vesting date of the Award and such termination of employment
arises out of, is due to, or is in any way connected with any misconduct or
violation of Company or Employer policy, (ii) if you become employed with a
competitor within the two year period following termination, or for any other
reason considered by the Committee in its sole discretion to be detrimental to
the Company or its interests or (iii) in the event of a restatement of the
Company's financial results within three years after the settlement of the Award
to correct a material error that is determined by the Committee to be the result
of fraud or intentional misconduct. In addition, the Award and any common stock
delivered pursuant to the Award shall be subject to forfeiture to the Company in
accordance with any clawback or recoupment policy of the Company in effect as of
the Grant Date specified in your Grant Summary or which the Company may be
required to adopt to comply with applicable law.


10. You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


11. Any shares acquired pursuant to this Award may not be sold, transferred, or
otherwise traded without the registration under or an exemption from any
applicable requirements of any securities laws applicable to you, and each
certificate representing such shares will bear an appropriate legend to that
effect.


12. This Award is intended to be exempt from or comply with Section 409A of the
Code, and shall be interpreted and construed accordingly, and each payment
hereunder shall be considered a separate payment. The terms “cease to be
employed” or “termination of employment,” or words of similar import, as used
herein, for purposes of any payments that are payments of deferred compensation
subject to Section 409A of the Code, shall mean “separation from service” as
defined in Section 409A of the Code. To the extent that any payment hereunder
shall be made during a period, you shall not be permitted, directly or
indirectly, to designate the taxable year of payment. If a payment obligation
under the Award arises on account of your separation from service while you are
a “specified employee” (as determined under the Whirlpool Corporation Specified
Employee Policy), any payment of “deferred compensation” (as defined


3





--------------------------------------------------------------------------------




under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after your death.
13. The Committee reserves and shall have the right to change the provisions of
this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.


14. The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


15. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


4





--------------------------------------------------------------------------------




Appendix
The following terms used in the grant document, shall have the meanings set
forth herein:
“Cause” means (a) your willful and continued failure to substantially perform
your duties for the Company (other than any such failure resulting from
incapacity due to physical or mental illness) or (b) you willfully engage in
illegal conduct, which is materially and demonstratively injurious to the
Company.
“Disability” means you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.
“Good Reason” means the occurrence of any one or more of the following after a
Change in Control and without your written consent:
(a)
The assignment of any duties or any other action by the Company which results in
a diminution in your position, authority, duties or responsibilities as in
effect immediately prior to the Change in Control Date, or your removal from, or
the failure to reappoint or reelect you to, such position, except in connection
with termination of employment for cause, or due to Disability, Retirement or
death.

(b)
A material reduction in your compensation or benefits generally from those in
effect prior to the Change in Control.

(c)
The Company requires you to be located at a location in excess of thirty-five
(35) miles from where your office is located immediately prior to the Change in
Control, except for required travel in carrying out the Company's business to an
extent consistent with your business travel obligations on behalf of the Company
immediately prior to the Change in Control.

Notwithstanding the foregoing, the occurrence of any of the foregoing conditions
shall not constitute Good Reason unless (i) you provide written notice to the
Company of the existence of such condition not later than 60 days after you know
or reasonably should know of the existence of such condition, (ii) the Company
fails to remedy such condition within 30 days after receipt of such notice and
(iii) you resign due to the existence of such condition within 60 days after the
expiration of the remedial period described in clause (ii) hereof. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason herein.
“Retirement” means your cessation of service, other than for Cause, following
five years of service and attainment of age 55, except as may be prohibited
under applicable laws of your local jurisdiction.




5



